Cochrane, J. (dissenting):
My criticism of the legislation in question is that it is obnoxious to the spirit and purpose of the constitutional prohibition against an audit or allowance of a private claim by the Legislature. If this claimant or any citizen of the State while in the employ of any person or corporation within the State had sustained the same injury under the same circumstances, before he could recover it would be necessary for him to prove not only the negligence of his employer but his own freedom from contributory negligence. These essential elements have been eliminated in this case. All that the Court of Claims is required to do is to determine that the injuries of the claimant were “ sustained by him while in the employ of the State in the electrical department of the Kings Park State Hospital at Kings Park, and in the course of such employment, by reason of being struck by a patient in such hospital,” and to assess the damages for such injuries. The essential elements of a cause of action for negligence have been withheld from the Court of Claims and non-essentials only submitted to that .court for determination. The hearing before that court is largely reduced to a formality. In reality a cause of action has been created in favor of this claimant which did not exist in favor of any other citizen at the time of the accident in question and which as to such citizen would be barred by the Statute of Limitations. *35Undoubtedly the State may pay moral and equitable obligations, but the morality and equity of this claim cannot be asserted until it has first been determined that the State was negligent and that the claimant was free from negligence, and it seems to me that the Legislature in determining those questions has to that extent audited and allowed this claim, and has left nothing to the Court of Claims except a mere shell from which the substance has been extracted.
Lyon, J., concurred.
' Judgment of the Court of Claims affirmed, with costs.